STERN, J.A.D.,
concurring.
The Law Division dismissed this action concluding that the Board of Chosen Freeholders (“Board”) can amend the County budget without concurrence of the County Executive and may unilaterally amend and modify his budget proposal prior to adoption by it without veto power by the Executive. The majority of this, court agrees with that conclusion. While I agree that the relevant legislation clearly gives the County Executive no veto power with respect to Board resolutions, including those relating to the budget, it is not clear that the Board can amend the Executive’s proposal before adoption. I would nevertheless affirm the judgment under the existing statutory complex.
The Local Budget Law, N.J.S.A. 40A:4-4, provides in part that:
All budgets shall be introduced, approved, amended and adopted by resolution passed by not less than a majority of the full membership of the governing body, (emphasis added).
N.J.S.A. 40A:4-9 further provides that “[t]he governing body, may amend the budget during or after the public hearing.”
The Optional County Charter Act includes the County Executive within the term “governing body,” but includes it with respect to other statutes only for “administrative or executive,” *323not “legislative and investigative functions.” See N.J.S.A. 40:41A-32(b). There is no question that we are dealing with both, to some degree. While the Local Budget Law does not include the Executive in the term “governing body,” that law does not exclusively control the budget adoption process in counties subject to the County Executive plan pursuant to the Optional County Charter Law, because that law is specific and N.J.S.A. 40:41 A-32(b) provides that in County Executive plan counties “all administrative or executive functions heretofore assigned by general law to the board of freeholders shall be exercised by the county executive.”
N.J.S.A. 40:41A-38 provides that the legislative power of the Board “shall be exercised by ordinance, except for the exercise of the ... powers which are required to be, or are permitted to be, exercised by resolution.” N.J.S.A. 40:41A-38(o) includes “[ajctions specified as resolutions in the ‘Local Budget Law’ (N.J.S. 40A:4-1 et seq.)”, and unlike an ordinance, a resolution is not subject to the veto power of the Executive. See 40:41A-37(g). See also N.J.S.A. 40:41 A-101. Hence, I reject the suggestion that the Executive can veto a resolution of the Board adopting the budget.
However, under the County Executive Plan, only the Executive can “[pjrepare and submit to the board for its consideration and adoption an annual operating budget and a capital budget ... and supervise and administer all phases of the budgetary process,” N.J.S.A. 40:41A-36(b), and only the Board may “approve the annual operating and capital budgets pursuant to the Local Budget Law.” N.J.S.A. 40:41A-41(g). N.J.S.A. 40:41A-41(g) does not give the Board the power to “amend” or “adopt” as well as “approve” the budget—an action otherwise expressly permissible by the “governing body” under N.J.S.A. 40A:4-4(b) of the Local Budget Law.1 ,See also N.J.S.A. 40A:4-9. Given *324the nature, duties and powers of the County Executive, N.J. S.A. 40:41A-36, -37, it makes little sense to conclude that the Executive’s role is to merely present a budget proposal which the Board can amend and approve in any manner it wants, as if the Executive did not exist and as if the County hadn’t adopted the County Executive Plan.
I might “harmonize” the statutes by reading the relevant provisions of the Local Budget Law and the County Executive Plan statutes to require the Executive to “propose” and “submit” the budget proposal to the Board which must either “approve” or reject it; and if it rejects the budget, the Executive may propose another until a compromise is reached in a fashion traditional to our form of government.2 By this process both branches will have significant powers and responsibilities with respect to the budget, as undoubtedly envisioned by the Legislature. Cf. Shapiro v. Essex Cty. Freeholder Bd., 183 N.J.Super. 24, 443 A.2d 219 (App.Div.1982), aff'd, 91 N.J. 430, 453 A.2d 158 (1982). See also N.J.S.A. 40:41A-86. However, that approach would give the County Executive essentially more power than the veto power he can exercise with respect to an ordinance, as the veto of an ordinance is subject to override by the Board, see N.J.S.A. 40:41A-37(g), and that degree of power does not appear to have been contemplated or provided by the Legislature. Accordingly, I join the majority and vote to affirm.
Despite the doctrine of “separation of powers,” see N.J.S.A. 40:41A-32(b), -86, the present statutory complex with respect *325to the budget process does not clearly involve both the Executive and Legislative branches of County government in a meaningful way—just as the State and Federal systems do.3 In any event, I believe that legislative clarification of the matter is required.

The majority correctly points out that N.J.S.A. 40:41A-41(g) provides that the Board "[sjhall approve the annual operating and capital budgets pursuant *324to the Local Budget Law ” (emphasis added) which includes the amendment and adoption process. I have reservations regarding whether the underscored words have such significance as emphasized by the majority in light of the reference in the 1978 amendment of N.J.S.A. 40:41A-32(b) to N.J.S.A. 40:41A-86 and the “separation of powers” doctrine embodied therein.


In the event of an impasse, the budget process could proceed as provided in N.J.S.A. 40A:4-17. However, that question need not be fully considered in light of our holding.


The issue is purely one of legislative intent as the separation of powers doctrine embodied in the State constitution essentially relates to State government. See N.J.S.A. Const. (1947), Art. 3, ¶ 1. The constitutional principle does not apply to interpretation of a statutory complex which itself creates an executive component of county government. See also N.J.S.A. Const. (1947), Art. 7, § 2 (county officers).